Citation Nr: 1222649	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as basal cell epithelioma.  

2.  Entitlement to service connection for a skin condition, claimed as skin lesions of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain VA treatment records in accordance with the instructions of a prior Board remand and to obtain private treatment records.

Initially, the Board notes that the Veteran's case was remanded in January 2011 for additional development to include a VA medical opinion.  An adequate medical opinion was provided in February 2011.  The Board observes that the examiner opined that "it is not medically possible to state, with any certainty, that any sun exposure experienced in service, as opposed to that experienced before or after service, is in any way causally related to the Veteran's claimed skin conditions.  Any attempt to do so is a matter of mere speculation."  The examiner opined that it was less likely than not that the Veteran's claimed skin conditions were due in any way to his military service.  In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's statement that an opinion cannot be provided in a case 'without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled.'  The Board finds that the VA examiner's opinion is adequate as the examiner explained why he could not provide a medical opinion with a detailed and reasoned rationale.  Therefore, the Board finds that the January 2011 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2008, the Board remanded the Veteran's case, in part, to obtain VA treatment records.  The Veteran reported that he was treated for his skin conditions at the now closed VA hospital in Allen Park, Michigan in the early 1970s.  The Board explained that although the Allen Park VA Hospital was now closed, VA records are considered part of the record on appeal since they were within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO was instructed to obtain VA treatment records from the Allen Park VA Hospital from 1970 to its closing and if the records were not available, a note to that effect must be included in the claims file.  A review of the record shows that the AMC/RO e-mailed the Veteran's Benefits Administration ("VBA") to locate the VA treatment records from the Allen Park VA Hospital.  In a February 4, 2009 e-mail, it was noted that the archived records were stored in Neosho, Minnesota.  The e-mail explained that the records were being searched and that she would let them know if records were found.  No further correspondence indicated whether the search was completed.  

Therefore, in January 2011, the Board remanded the Veteran's case in order to obtain VA treatment records from the VA hospital in Allen Park, Michigan from 1970 to its closing.  The record shows that a request was submitted in November 2011to the Detroit VA Medical Center to furnish any and all outpatient treatment records from Allen Park VA Hospital from January 1970 to closing date.  However, in the request, the Veteran's name was misspelled.  The November 2011 response from the Detroit VA Medical Center stated that there was no record of the patient.  However, again, the Veteran's name was misspelled.  Thus, it is unclear as to whether the identified records exist as the wrong name was used to request the records.  Since the Board's remand directive was not completed, the case must be remanded again to obtain these identified records.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2012, the Veteran submitted correspondence regarding medical treatment.  He provided a list of doctors and facilities where he was treated from 1970 through 2006.  Although it is unclear as to whether the list is exclusive to his claimed skin conditions, he did mention dermatologists.  In addition, he also referenced VA treatment at the Ann Arbor VA Hospital.  These records are not associated with the claims file and, therefore, the records must be requested.  Bell v. Derwinski, id.  Further, he has identified private treatment from Henry Ford Hospital, Dr. P., Dr. J.A., Dr. P.L. (which appears to be in the claims file), Dr. M., Dr. I.H., and Dr. A.B. On remand, he should be given the opportunity to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each health care provider so that VA can obtain the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Request the VA treatment records from the VA hospital in Allen Park, Michigan from 1970 to its closing.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Request all VA treatment records from the VA Ann Arbor Healthcare System from 1970 to the present.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e).

3.  Request that the Veteran complete a VA Form 21-4142 for any and all health care providers who have provided treatment for his skin conditions (that have not been previously obtained) to include Henry Ford Hospital, Dr. P., Dr. J.A., Dr. M., Dr. I.H, and Dr. A.B. as identified by the Veteran in the February 2012 correspondence.

4.  After receiving release forms from the Veteran, the RO should obtain the identified medical records and associate the records with the claims file.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

